DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 4-15 and 20-24, drawn to methods of preparing a 7000-series aluminum alloy wire, and Species A plastic deformation is performed by a high- speed friction stir process with a stirring needle in the reply filed on March 25, 2022 is acknowledged.
Claims 1-3, 6-7, 14-15, and 21-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 25, 2022.

Response to Amendment
Applicant’s amendment has been entered. Claims 16-19 are canceled. Claims 1-15 and 20-24 are pending. Note that claims 1-3, 6-7, 14-15, and 21-24 are directed to non-elected invention or species and are therefore withdrawn from consideration. The withdrawn claims include claims which applicant’s amendment does not explicitly withdraw. 

Claim Interpretation
The step “using the intermediate alloy containing TiB2 nanoparticles obtained in step 1 as a matrix raw material, adding other metal or intermediate alloy, smelting at 750-780°C, and casting into a cast round rod” recited in both independent claim 4 and independent claim 20 will be interpreted to require the steps of adding other metal or intermediate alloy, and the intermediate alloy containing TiB2 nanoparticles obtained in step 1 as a matrix raw material, smelting the intermediate alloy containing TiB2 nanoparticles and other metal or intermediate alloy at 750-780°C, and casting the intermediate alloy containing TiB2 nanoparticles and other metal or intermediate alloy into a cast round rod. In order to render the claims definite a step of “using” requires manipulation of some process steps, and steps of smelting and casting require some material to smelt and cast respectively.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 8-13, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “severe plastic deformation” in claim 4 line 4 and claim 20 line 5 is a relative term which renders the claim indefinite. The term “severe plastic deformation” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what degree of plastic deformation is required in order for such deformation to be considered “severe” in view of the disclosure. Note that “severe plastic deformation” as recited in claims 5-7 is not considered a relative term because claims 5-7 place definite limits on the parameters for implementing the deformation; however, if applicant chooses to overcome the indefiniteness rejection regarding “severe plastic deformation” by deleting the word “severe”, the word “severe” should be deleted from all instances within the claims in order to maintain proper antecedent basis for the plastic deformation.
As stated “aluminum alloy wire reinforced by particles with ø of 1.0 mm-2.4 mm” in the last line of claim 4, and the third line of the second page of claim 20 recites that particles have a diameter from 1.0-2.4 mm; however, given the typical diameters of wires, it appears more likely that the 1.0-2.4 mm is intended to limit the diameter of the claimed aluminum alloy wire. If the claimed diameter is intended to modify the claimed wire, the limitation would be better recited as “aluminum alloy reinforced by particles, wire with ø of 1.0 mm-2.4 mm”.
Claims 5 and 8-13 are rejected under 35 USC 112(b) because they depend on claim 4. 
Claim 20 recites “wherein the method is applicable to a 7000-series aluminum alloy wire for additive manufacturing, prepared by smelting and processing an Al-Ti-B intermediate alloy containing TiB2 nanoparticles with other metal or intermediate alloy, wherein the TiB2 nanoparticles having a particle size of 50-1,000 nm in the 7000-series aluminum alloy wire are dispersed in an alloy matrix, and the 7000-series aluminum alloy wire has the following chemical components in weight percentage: Zn: 5.0-7.5%, Mg: 1.5-3.0%, Cu: 1.0-2.5%, Ti: 1.0-3.0%, Sc: 0-0.6%, Cr: 0.05-0.2%, B: 0.2-1.0%, and Al and other inevitable impurity elements as balance; wherein a weight ratio of Ti to B in the Al-Ti-B intermediate alloy is x:1, wherein x is greater than 2.2 and is less than or equal to 3”. As claim 20 recites that the “method is applicable to” and a quality of “being applicable to” a particular workpiece does not necessitate further manipulative steps, it is not clear whether or not claim 20 requires all limitations recited after “is applicable to”. Further, if the scope of claim 20 is merely applicable to the limitations following “applicable to” without actually requiring the limitations following “applicable to”, claim 20 would raise questions as to whether the scope of independent claim 20 is identical to that of independent claim 4. 

Allowable Subject Matter
Claims 4-5, 8-13, and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
Independent claim 4 recites a method of preparing a 7000-series aluminum alloy wire. The closest combination of prior art to present claim 4 is Chang (CN108080815A) in view of Martin (US20190032175), Yadav (Yadav, Devinder, and Ranjit Bauri. "Friction stir processing of Al-TiB2 in situ composite: effect on particle distribution, microstructure and properties." Journal of Materials Engineering and Performance 24.3 (2015): 1116-1124), and Nishio (US4747889).
Chang discloses a method of preparing an aluminum alloy wire [0002], [0008]. Chang discloses obtaining an Al-Ti-B intermediate alloy [0022] containing TiB2 nanoparticles [0014]. As Chang identifies the TiB2 particles as nanoparticles [0014-15], [0022], [0040], and nanoparticles by definition have a characteristic size in the nanometer range, the TiB-2 particles disclosed by Chang [0014-15], [0022], [0040] would be expected to overlap the claimed range of a particle size of 50-1,000 nm. 
Chang discloses using the obtained intermediate alloy containing TiB2 nanoparticles as a matrix raw material (Note that an alloy in which nanoparticles are dispersed meets the definition of a matrix raw material), adding other metal and, smelting at 750                
                    °
                
            C (1023 K) [0024-25], [0059]. Chang discloses casting the mixture into a cast round rod (ingot with a diameter [0028], [0064]). Chang discloses subjecting the cast round rod obtained to hot extrusion to obtain a wire blank [0032-34], [0066-68]. Chang discloses subjecting the wire blank to drawing and intermediate annealing [0035-39], [0070-72]. In one example Chang obtains by drawing an aluminum alloy wire reinforced by particles with ø of 1.85-1.90 mm [0135].
Chang does not disclose a composition that would meet a 7000 series aluminum alloy, but Martin teaches that a process for producing a wire suitable for additive manufacturing [0130-131] for an Al-Mg alloy with grain refiners (such as that disclosed by Chang [0024]) is also applicable to a 7000 series (Al-Zn alloy) with grain refiners suitable for additive manufacturing (claim 1, [0006], [0085], [0095]). Martin identifies TiB2 as a grain refining element [0041], [0138].
Chang identifies the dispersion of the TiB2 nanoparticles as the mechanism for grain refinement [0004]. Yadav teaches that friction stir processing two times with a stirring needle at 1000 r/min (abstract, Experimental Details section page 1117 left column).  Yields uniform distribution of TiB2 particles in an Al-Ti-B alloy (abstract, Effect of FSP on Particle Distribution and Microstructure page 1118). Yadav thereby teaches that friction stir processing improves the particle distribution which Chang identifies as the mechanism for particle refinement. The present disclosure indicates that the friction stir processing with parameters taught by Yadav would meet the present application’s definition of “severe plastic deformation” (see instant claim 5).
Chang does not disclose hot extrusion to a diameter of 8-10 mm, but Nishio teaches that in a process for producing a 7000 series aluminum alloy wire (Table 1, column 1 lines 6-9). Nishio teaches hot extrusion to a diameter of 10 mm before further processing by scaling, drawing, and heat treatment (column 4 lines 1-5), thereby showing that hot extruding a 7000 series aluminum alloy before further processing into a wire is known in the prior art. Applicant is reminded that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP2144.05 (II)(A)).
In combination Chang, Martin, Yadav, and Nishio disclose all limitations of claim 4 except subjecting the wire blank obtained in step 3 to hot rolling, drawing, intermediate annealing and (emphasis added) surface treatment. Claim 4 requires performing each of hot rolling, drawing, intermediate annealing and surface treatment. 
The prior art in combination does not disclose or suggest following a hot extrusion step performing each of hot rolling, drawing, intermediate annealing and surface treatment all in a single process for manufacturing a 7000 series aluminum alloy wire reinforced by particles comprising the recited steps.
US20110165014 discloses that it is known in the art that the presence of large particles and agglomerations of TiB2 causes problems in applications as grain refining agents in 7000 series aluminum alloys [0004-09], thereby providing further motivation to incorporate a step of plastic deformation known to reduce and distribute TiB2 particles.
Claims 5 and 8-13 depend on claim 4, and independent claim 20 explicitly recites all limitations of independent claim 4, and therefore claims 5, 8-13, and 20 require subjecting the wire blank obtained in step 3 to hot rolling, drawing, intermediate annealing and surface treatment in a process of preparing a 7000 series aluminum alloy wire reinforced by particles. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647. The examiner can normally be reached MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P. O'KEEFE/            Examiner, Art Unit 1738                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736